 

Corindus Vascular Robotics, Inc. 8-K [cvrs-8k_031716.htm]

Exhibit 10.1

 



March 17, 2016

 

David Handler

619 Beacon Street

Newton, MA 02459

 

Dear David:

 

As we have discussed, pursuant to Section 5.1 of your Employment Agreement with
Corindus Vascular Robotics, Inc. dated May 22, 2015 (the “Employment
Agreement”), you must execute this letter agreement (the “Agreement”) in
exchange for certain severance benefits to be provided to you. Corindus, Inc.
and Corindus Vascular Robotics, Inc. shall hereinafter be referred to, together,
as the “Company.” A copy of your Employment Agreement is attached hereto as
Exhibit A.

 



1) Separation. You acknowledge that, in furtherance of your agreed upon
resignation (which, subject Section 3 below, the Company acknowledges was under
circumstances entitling you to the rights and benefits pursuant to Section 5.1
of your Employment Agreement) on February 23, 2016 as Chief Executive Officer
and President of the Company, you have and hereby do waive any requirement of
written notice of the termination of your employment set forth in Section 4.4 of
the Employment Agreement or otherwise, and your employment with the Company
shall terminate effective on March 17, 2016 (the “Separation Date”). You also
acknowledge that your positions as Chief Executive Officer and President of the
Company and each of its affiliates ended on February 23, 2016.     2) Accrued
Wages and PTO. On the Separation Date, the Company will pay you all accrued
wages, and all accrued and unused PTO earned through the Separation Date,
subject to all required payroll deductions and withholdings. You are entitled to
these payments regardless of whether or not you sign this Agreement.     3)
Payment Benefits upon Termination. If you sign this Agreement, return it by the
deadline specified below, and comply with its terms, the Company will provide
you with the “Payment Benefits upon Termination of Employment without Cause or
Executive Termination for Good Reason” in accordance with the terms of Section
5.1 of your Employment Agreement. The terms of Section 5.1 of your Employment
Agreement are expressly incorporated herein by reference.     4) Health
Insurance. Your group health insurance will cease on March 31, 2016. At that
time, you will be eligible to continue your group health insurance benefits,
subject to the terms and conditions of the benefit plan, federal COBRA law, and,
as applicable, state insurance laws. If you execute, do not revoke and otherwise
comply with the terms of this Agreement, you will receive payment of the monthly
amount then being charged to the Company for COBRA coverage with respect to you
and your dependent(s) for twelve (12) months per the terms of your Employment
Agreement and at your own expense thereafter. You will receive additional
information regarding your right to elect continued coverage under COBRA in a
separate communication from TriNet.

  

 

 
 

David Handler

March 17, 2016

Page 2

 



5) Tax Matters. The Company will withhold required federal, state, and local
taxes from any and all payments contemplated by this Agreement. Other than the
Company’s obligation and right to withhold, you will be responsible for any and
all taxes, interest, and penalties that may be imposed with respect to the
payments contemplated by this Agreement (including, but not limited to, those
imposed under Internal Revenue Code Section 409A).     6) Other Compensation or
Benefits. You acknowledge that, except as expressly provided in this Agreement,
you will not receive any additional compensation, benefits, or separation pay
after the Separation Date. Thus, for any employee benefits sponsored by the
Company not specifically referenced in this Agreement, you will be treated as a
terminated employee effective on your Separation Date. This includes but is not
limited to a 401(k) plan, life insurance, accidental death and dismemberment
insurance, and short and long-term disability insurance.     7) Stock Options.
You agree that, on the Separation Date, each of the stock options issued to you
by the Company and set forth on Exhibit B hereto (the “Options”) shall be
exercised, to the extent vested as of the Separation Date, in accordance with
the 2014 Stock Award Plan by way of a “net exercise” method whereby the Company
shall withhold from the delivery of the shares of common stock of the Company
for which each of the Options is exercised such number of shares of common stock
of the Company having a Fair Market Value (as defined in the 2014 Stock Award
Plan) on the Separation Date equal to the aggregate exercise price for the
shares of common stock for which each of the Options is exercised. In addition,
you hereby acknowledge that the Company shall further deduct from the shares of
common stock for which each of the Options is exercised an additional number of
shares of common stock for the Company to satisfy its tax withholding
obligations. You hereby agree that other than the shares of common stock of the
Company being issued to you pursuant to this paragraph 7 (the “Option Shares”)
you have no further rights to or vesting of any equity of the Company. You
further acknowledge and agree that the Company does not guarantee or make any
representations regarding the tax consequences or tax treatment of such options
upon exercise of the Options or sale of the Option Shares.     8) Option Shares.
Pursuant to Section 5.1 of your Employment Agreement, the Company’s Board has
approved and agreed to release you from any restrictions in any lock-up
agreement with respect to the Option Shares; provided, that you hereby agree to
not offer, sell, contract to sell, pledge, grant any option to purchase or
otherwise dispose of or enter into any short sale or similar transaction with
respect to the Option Shares prior to May 15, 2016 (and the Option Shares shall
contain a legend or stop transfer restriction until such date).     9) Expense
Reimbursement. You agree that, within ten (10) days of the Separation Date, you
will submit your final documented expense reimbursement statement reflecting all
business expenses you incurred through the Separation Date, if any, for which
you seek reimbursement; provided that, you shall not incur any business expenses
from the date of this Agreement through the Separation Date without express,
written approval from the Company. The Company will reimburse you for these
expenses pursuant to the terms of your Employment Agreement.



 

     



 
 



David Handler

March 17, 2016

Page 3

 



10) Return of Company Property. By the Separation Date, you agree to return to
the Company all hard copy and electronic documents (and all copies thereof) and
other Company property that you have had in your possession at any time,
including, but not limited to, files, notes, drawings, records, business plans
and forecasts, financial information, specifications, computer-recorded
information (including email), tangible property (laptop computer, cell phone,
PDA, etc.), credit cards, entry cards, identification badges and keys, and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). If you discover
after the Separation Date that you have retained any Company proprietary or
confidential information, you shall immediately contact the Company and make
arrangements for returning the information.     11) Post Employment
Restrictions. You acknowledge and agree that (a) you have continuing obligations
to the Company under Sections 6 and 7 of your Employment Agreement, (b) Sections
6 and 7 of the Employment Agreement shall survive the termination of your
employment with the Company, and (c) you shall honor and abide by these
obligations in accordance with their terms.     12) Confidentiality. Prior to
public disclosure of this Agreement by the Company, the existence of this
Agreement and its provisions will be held in strictest confidence by you and
will not be publicized or disclosed in any manner whatsoever; provided, however,
that you may disclose this Agreement in confidence: (a) to your spouse or
partner; (b) to your attorney, accountant, auditor, tax preparer, and financial
advisor, provided that such individuals first agree that they will treat such
information as strictly confidential and that you agree to be responsible for
any disclosure by any such individual as if you had made the disclosure; and (c)
as necessary to enforce its terms or as otherwise required by law. You agree not
to disclose the terms of this Agreement to any current or former Company
employee. You further agree that in the event that you receive an order,
subpoena, request, or demand for disclosure of the Company’s trade secrets
and/or confidential and proprietary documents and information from any court or
governmental agency, or from a party to any litigation or administrative
proceeding, you shall as soon as reasonably possible and prior to disclosure
notify the Company of same, in order to provide the Company with the opportunity
to assert its respective interests in addressing or opposing such order,
subpoena, request, or demand.     13) Nondisparagement. You agree not to
disparage the Company, and its officers, directors, employees, or agents, in any
manner likely to be harmful to them or their business, business reputation or
personal reputation; provided, however, that statements which are made in good
faith in response to any question, inquiry, or request for information required
by legal process shall not violate this paragraph. Nothing in this restriction
is intended to limit you from giving honest statements before an administrative
agency investigating an alleged violation of discrimination laws.



 

 

 
 

David Handler

March 17, 2016

Page 4

 



14) Release of All Claims. Except as otherwise set forth in this Agreement, you
hereby release, acquit and forever discharge the Company, TriNet HR Corporation
and their affiliates, officers, agents, administrators, servants, employees,
attorneys, successors, parents, subsidiaries, assigns, and affiliates (each a
“Released Party” and together the “Released Parties”), of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities, and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising out of or in any way related to agreements, events,
acts, omissions, or conduct at any time prior to and including the date you sign
this Agreement. This general release includes, but is not limited to: (i) claims
and demands arising out of or in any way connected with your employment with the
Company, or the termination of that employment; (ii) claims or demands related
to your compensation or benefits with the Company, including but not limited to,
wages, salary, bonuses, commissions, vacation pay, fringe benefits, expense
reimbursements, incentive pay, severance pay, equity, stock options, restricted
stock, or any other form of compensation or remuneration; (iii) claims pursuant
to any federal, state or local law, statute, or cause of action including, but
not limited to, claims for discrimination, harassment, retaliation, attorneys’
fees or other claim arising under the federal Civil Rights Act of 1964, as
amended; the federal Americans with Disabilities Act of 1990, as amended; the
federal Age Discrimination in Employment Act of 1967, as amended (the “ADEA”);
the federal Family Medical Leave Act, as amended; the federal Worker Adjustment
and Retraining Notification Act, as amended; the Employee Retirement Income
Security Act of 1974, as amended; Massachusetts Fair Employment Practices Law
(Mass. Gen. Laws ch. 151B, §1 et seq.); Massachusetts Sexual Harassment Law
(Mass. Gen. Laws ch. 214, §1C); Massachusetts Equal Pay Law (Mass. Gen. Laws ch.
149, §105A – C); Massachusetts Age Discrimination Law (Mass. Gen. Laws ch. 149,
§24A et seq.); Massachusetts Family and Medical Leave Law (Mass. Gen. Laws ch.
149, §52D); Massachusetts WARN Laws (Mass. Gen. Laws ch. 149, §182; Mass. Gen.
Laws ch. 151A, §71A-G) as amended; (iv) all tort claims, including without
limitation, claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (v) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing,
including claims arising out of an Employment Agreement, sales commission plan
or incentive compensation plan applicable to your employment with the Company.
You understand and agree that this paragraph 14 specifically includes a waiver
and release of claims that you have or may have regarding payments or amounts
covered by the Massachusetts Wage Act or the Massachusetts Minimum Fair Wages
Act (including, for instance, hourly wages, salary, overtime, minimum wages,
commissions, vacation pay, holiday pay, sick leave pay, dismissal pay, bonus pay
or severance pay), as well as Claims for retaliation under the Massachusetts
Wage Act or the Massachusetts Minimum Fair Wages Act. In addition, to the extent
permitted by law, you also promise never directly or indirectly to bring or
participate in an action against any Released Party under California Business &
Professions Code Section 17200 or any unfair competition law of any
jurisdiction.       Excluded from your waiver and release are any claims or
rights (i) which by law cannot be waived in a private agreement between an
employer and employee (ii) to enforce your rights under this Agreement (iii) for
unemployment benefits; or (iv) regarding indemnification and/or defense related
to any alleged acts or omissions through the Separation Date, whether under the
Company’s organizing documents, liability insurance policies or agreements, or
pursuant to applicable law Moreover, your release does not prohibit you from
filing a charge with the Equal Employment Opportunity Commission (the “EEOC”) or
equivalent state agency in your state or participating in an EEOC or state
agency investigation. You do agree, however, to waive your right to monetary or
other recovery should any claim be pursued with the EEOC, state agency, or any
other federal, state or local administrative agency on your behalf arising out
of or related to your employment with and/or separation from the Company.





 
 

David Handler

March 17, 2016

Page 5



 



15) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA, as amended. You also
acknowledge that the consideration given for the waiver and release herein is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing, as required by the ADEA,
that: (a) your waiver and release do not apply to any rights or claims that may
arise after the execution date of this Agreement; (b) you have been advised
hereby that you have the right to consult with an attorney prior to executing
this Agreement; (c) you have up to twenty-one (21) days from the date of this
Agreement to execute this Agreement (although you may choose to voluntarily
execute this Agreement earlier); (d) you have seven (7) days following the
execution of this Agreement by the parties to revoke the Agreement; and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Agreement is executed by
you, provided that the Company has also executed this Agreement by that date
(“Effective Date”); and (f) this Agreement does not affect your ability to test
the knowing and voluntary nature of this Agreement.     16) No Actions or
Claims. You represent and warrant that you have not filed any charges,
complaints, grievances, arbitrations, lawsuits, or claims against the Company,
with any local, state or federal agency, union or court from the beginning of
time to the date of execution of this Agreement and that you will not do so at
any time hereafter, based upon events occurring prior to the date of execution
of this Agreement. In the event any agency, union, or court ever assumes
jurisdiction of any lawsuit, claim, charge, grievance, arbitration, or
complaint, or purports to bring any legal proceeding on your behalf, you will
ask any such agency, union, or court to withdraw from and/or dismiss any such
action, grievance, or arbitration, with prejudice.     17) Waiver. In granting
the release herein, you understand that this Agreement includes a release of all
claims known or unknown. In giving this release, which includes claims which may
be unknown to you at present, you acknowledge that you have read and understand
Section 1542 of the California Civil Code which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” You hereby expressly waive and relinquish all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
the release of any unknown or unsuspected claims you may have against the
Released Parties.    



 



 
 

David Handler

March 17, 2016

Page 6



 



18) Employment Rights. You hereby waive any and all rights to employment or
re-employment with the Company or any successor or affiliated organization (the
“Related Entities”). You agree that the Company and the Related Entities have no
obligation, contractual or otherwise, to employ or re-employ you, now or in the
future, either directly or indirectly, on a full-time, part-time, or temporary
basis, including, but not limited to, utilizing your services as a temporary
employee, worker, or contractor through any temporary service providers,
vendors, or agencies.     19) Acknowledgements and Representations. You
acknowledge and represent that you have not suffered any discrimination or
harassment by any of the Released Parties on account of your race, gender,
national origin, religion, marital or registered domestic partner status, sexual
orientation, age, disability, medical condition, or any other characteristic
protected by law. You acknowledge and represent that you have not been denied
any leave, benefits or rights to which you may have been entitled under the FMLA
or any other federal or state law, and that you have not suffered any
job-related wrongs or injuries for which you might still be entitled to
compensation or relief. You further acknowledge and represent that, except as
expressly provided in this Agreement, you have been paid all wages, bonuses,
compensation, benefits and other amounts that any of the Released Parties have
ever owed to you, and you understand that you will not receive any additional
compensation, severance, or benefits after the Separation Date, with the
exception of any vested right you may have under the terms of a written
ERISA-qualified benefit plan.     20) Medical Bills, Liens, and Other Potential
Rights for Reimbursement    





  (a) Responsibility for Satisfaction of All Liens. You represent and warrant
that all bills, costs, or liens resulting from or arising out of any injuries
and claims are your responsibility to pay. You agree to assume responsibility
for satisfaction of any and all demands for payment, claims or liens of any
kind, that arise from or are related to payments made or services provided to
you or on your behalf. You agree to assume responsibility for all expenses,
costs, or fees incurred by you related to your alleged injuries and claims
including without limitation, all Medicare conditional payments, subrogation
claims, liens, or other rights to payment, relating to medical treatment or lost
wages that have been or may be asserted by any health care provider, insurer,
governmental entity, employer, or other person or entity. Further, you and your
attorney (if any) will indemnify, defend and hold Released Parties harmless from
any and all damages, claims, and rights to payment, including any attorneys’
fees, brought by any person, entity, or governmental agency to recover any of
these amounts. If any governmental entity, or anyone acting on behalf of any
governmental entity, seeks damages including multiple damages from Released
Parties relating to payment by such governmental entity, or anyone acting on
behalf of such governmental entity, relating to your alleged injuries and
claims, you will defend and indemnify Released Parties and hold Released Parties
harmless from any and all such damages, claims, liens, Medicare conditional
payments, and rights to payment, including any attorneys’ fees sought by such
entities.

 

 

 

 

 

 



 
 



David Handler

March 17, 2016

Page 7

 



  (b) Good Faith Resolution. This settlement is based upon a good faith
determination of you and the Company to resolve any potential claims. You and
the Company have not shifted responsibility of medical treatment to Medicare in
contravention of 42 U.S.C. Section 1395y(b). You and the Company have made every
effort to adequately protect Medicare’s interest and incorporate such in the
settlement terms.         (c) Representation that Employee is Not a Medicare
Beneficiary. You and your counsel (if any) warrant that you are not a Medicare
beneficiary as of the date of this Agreement.         (d) Representation that No
Medicare Conditional Payments Exist. You and your counsel (if any) further
represent and warrant that you are aware of no Medicare conditional payments
that have been made on your behalf.



 

21) Breach. If you materially breach any material term of this Agreement,
including, without limitation, paragraphs 8, 9, 10, 11, 12, 13, 14, 15, 16 or
17, then the Company shall be relieved of its obligations under Section 5.1 of
the Employment Agreement and shall be entitled to recover any payments or
benefits that were provided to you prior to the date of such breach. Provided,
however, that no such action shall be taken unless the Company provides you with
written notice of such alleged breach and you fail to cure or cease and desist
from such alleged breach within 5 days of receipt of such notice.     22)
Miscellaneous. This Agreement constitutes the complete, final, and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties, or representations;
provided, however, that the terms of Sections 5.1, 6, 7, 8, 9, and 10 of the
Employment Agreement shall survive the execution of this Agreement and shall
remain in full force and effect according to their terms. This Agreement may not
be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company. This Agreement will bind the heirs, personal
representatives, successors, and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors, and
assigns. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified by
the court so as to be rendered enforceable. This Agreement shall take effect as
an instrument under seal and shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts, without giving effect to
conflict of law principles. You agree that any action, demand, claim or
counterclaim relating to the terms and provisions of this Agreement, or to its
formation or breach, shall be commenced in the Commonwealth of Massachusetts in
a court of competent jurisdiction, and you further acknowledge that venue for
such actions shall lie exclusively in Massachusetts and that material witnesses
and documents would be located in Massachusetts. Both parties hereby waive and
renounce in advance any right to a trial by jury in connection with such legal
action.



 



 
 

David Handler

March 17, 2016

Page 8



 

If this Agreement is acceptable to you, please sign below and return the
original to me by March 17, 2016.

 

I wish you good luck in your future endeavors.

 

Sincerely,



 

Corindus Vascular Robotics, Inc.       By:  /s/ David Long     David Long
Chief Financial Officer  

 

 

 

Agreed:

 



By:  /s/ David Handler     David Handler  



 



 

 



Date: March 17, 2016        

 



 

Exhibit A - Employment Agreement


 
 

David Handler

March 17, 2016

Page 9

 

EXHIBIT A

Employment Agreement

 

 

 
 

David Handler

March 17, 2016

Page 10

 

EXHIBIT B

Options

 

Date of Grant Exercise Price

Vested Options

(as of Separation Date)

Unvested Options

(as of Separation Date)

10/1/2008 $0.92 946,928 - 3/25/2010 $0.34 400,921 - 4/12/2012 $0.75 1,335,936
28,426 3/25/2010 $0.34 546,407 -

 

 

 



 

 